DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 29 SEP 2022.  The amendment has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-9, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR ‘123 (KR 2013-0067123, original and machine translation attached, citations from machine translation).
Claim 1 – KR ‘123 teaches a chemical vapor deposition process (Page 2 Lines 9-10, ALD is a subset of CVD in that both techniques use chemical reactions between gas molecules), comprising (Figure 2):
performing a first-vapor deposition process to maintain a first temperature for a first time period (Page 3 Lines 26-29, a low temperature process in which a film is deposited at a low temperature); and5
performing a second-vapor deposition process (Page 3 Lines 26-29, a high temperature process in which a film is deposited at a high temperature), which comprises: 
a temperature rising step, which makes the first temperature rise to a second temperature within a second time period (inherent as the two films are deposited at two different temperatures; a transition period between low and high temperature must necessarily occur); and
a temperature dropping step immediately after performing the temperature rising step, which makes the second temperature drop to a third temperature within a third time period (inherent as the two films are deposited at two different temperatures; a transition period between high and low temperatures must necessarily occur.  Since this occurs when the substrate cycles from the high temperature side of the apparatus to the low temperature side of the apparatus, the third temperature is the same as the first temperature).
Claim 6 – KR ‘123 teaches the chemical vapor deposition process of claim 1, wherein a difference between the first temperature and the third temperature is 00C to 500C (Page 3 Lines 26-29; the transition to the third temperature occurs when the substrate transitions from high temperature to low temperature to repeat the enhanced deposition cycle.  Since this is a return to the original low temperature, the first and third temperatures have no difference between them).
Claim 8 – KR ‘123 teaches the chemical vapor deposition process of claim 1, further comprising:
performing a purge stage after performing the second-vapor deposition process, wherein a temperature of the purge stage is equal to the third temperature (Figure 2 and Page 3 Lines 26-29, the purge state at the end of the high-temperature deposition process immediately precedes the subsequent low-temperature deposition process.  Therefore, the end temperature of the purge is the same as the beginning of the low-temperature deposition process which is the same as the first and third temperatures as discussed in the rejection of Claim 1).

Claim 9 – KR ‘123 teaches a chemical vapor deposition process (Page 2 Lines 9-10, ALD is a subset of CVD in that both techniques use chemical reactions between gas molecules) comprising a plurality of cycle processes (e.g. Claim 1, first listed claim repeats the low and high temperature deposition cycle a plurality of times), 5each of the cycle processes comprising:
performing a first-vapor deposition process to maintain a first temperature for a first time period (Page 3 Lines 26-29, a low temperature process in which a film is deposited at a low temperature); and5
performing a second-vapor deposition process (Page 3 Lines 26-29, a high temperature process in which a film is deposited at a high temperature), which comprises:
a temperature rising step, which makes the first temperature rise to a second temperature within a second time period (inherent as the two films are deposited at two different temperatures; a transition period between low and high temperature must necessarily occur); and
a temperature dropping step immediately after performing the temperature rising step, which makes the second temperature drop to a third temperature within a third time period (inherent as the two films are deposited at two different temperatures; a transition period between high and low temperatures must necessarily occur.  Since this occurs when the substrate cycles from the high temperature side of the apparatus to the low temperature side of the apparatus, the third temperature is the same as the first temperature).
Claim 14 – KR ‘123 teaches the chemical vapor deposition process of claim 9, wherein the second temperature is the same in each of the cycle processes, and the first temperature is the same in -11-097084usf each of the cycle processes (Page 3 Lines 26-29, the low and high temperature deposition steps form an enhanced deposition cycle; Claim 1, the enhanced deposition cycle is repeated a plurality of times).
Claim 18 – KR ‘123 teaches the chemical vapor deposition process of claim 9, further comprising:
performing a purge stage after performing the second-vapor deposition process of a last cycle process, wherein a temperature of the purge stage is equal to the third temperature (Figure 2 and Page 3 Lines 26-29, the purge state at the end of the high-temperature deposition process immediately precedes the subsequent low-temperature deposition process.  Therefore, the end temperature of the purge is the same as the beginning of the low-temperature deposition process which is the same as the first and third temperatures as discussed in the rejection of Claim 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘123.
Claim 7 – KR ‘123 teaches the chemical vapor deposition process of claim 1, but does not expressly teach or suggest the process further comprising: performing an initial stage before performing the first-vapor deposition process, wherein the initial stage comprises a temperature fixing step, and a temperature difference between a temperature of the temperature fixing step and the first temperature is 00C to 300°C .  As recited in Claim 1 of KR ‘123, the enhanced deposition cycle comprising the low and high temperature deposition processes can be repeated a plurality of times.  Since the cycle is repeated, the first cycle can be held as a temperature-fixing step relative to the second and subsequent cycles and there will be no difference in temperature between e.g. the purge step between reactants in the first cycle and the deposition temperature of the second or subsequent low=temperature deposition cycle.
Claim 10 – KR ‘123 teaches the chemical vapor deposition process of claim 9, but does not expressly teach or suggest wherein the plurality of cycle processes comprise 2 to 50 cycle processes.  KR ‘123 does disclose a plurality of enhanced deposition process cycles (equivalent to the cycle processes of the claim) at e.g. Claim 1.  A plurality requires at least two elements to be plural; therefore, KR ‘123 renders obvious two or more cycle processes.  This overlaps the claimed range of 2 to 50 cycle processes.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the suggested range of cycle processes that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Claim 17 – KR ‘123 teaches the chemical vapor deposition process of claim 9, but does not expressly teach or suggest the process further comprising: performing an initial stage before performing the first-vapor deposition process, wherein the initial stage comprises a temperature fixing step, and a temperature difference between a temperature of the temperature fixing step and the first temperature is 00C to 300°C .  As recited in Claim 1 of KR ‘123, the enhanced deposition cycle comprising the low and high temperature deposition processes can be repeated a plurality of times.  Since the cycle is repeated, the first cycle can be held as a temperature-fixing step relative to the second and subsequent cycles and there will be no difference in temperature between e.g. the purge step between reactants in the first cycle and the deposition temperature of the second or subsequent low=temperature deposition cycle.

Claims 2-5, 11-13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘123, and further in view of Takenaga ‘824 (U.S. PGPub 2009/0110824).
Claim 2 – KR ‘123 teaches the 10chemical vapor deposition process of claim 1, but does not expressly teach or suggest wherein the second time period is 5% to 40% of a sum of the first time period, the second time period and the third time period.  Takenaga ‘824 is drawn to methods for controlling the thickness of deposited films (e.g. PG 0064-0065) and expressly recognizes that when control of temperatures and times in the deposition process are varied, both the film thickness and the film thickness distribution are varied as a result (PG 0064-0068).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of KR ‘123 to control the length of the second time period, corresponding to a heating phase in the claimed invention, in order to obtain a desired film thickness and film thickness profile in the deposited film as suggested by Takenaga ‘824.
Claim 3 - KR ‘123 teaches the chemical vapor deposition process of claim 1, but does not expressly teach or suggest wherein the third time period is 5% to 70% of a sum of the first time period, the second time period and the third time period.  Takenaga ‘824 is drawn to methods for controlling the thickness of deposited films (e.g. PG 0064-0065) and expressly recognizes that when control of temperatures and times in the deposition process are varied, both the film thickness and the film thickness distribution are varied as a result (PG 0064-0068).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of KR ‘123 to control the length of the third time period, corresponding to a cooling phase in the claimed invention, in order to obtain a desired film thickness and film thickness profile in the deposited film as suggested by Takenaga ‘824.
15Claim 4 - KR ‘123 teaches the chemical vapor deposition process of claim 1, but does not expressly teach or suggest wherein a heating rate of the temperature rising step is greater than or equal to a cooling rate of the temperature dropping step.  Takenaga ‘824 is drawn to methods for controlling the thickness of deposited films (e.g. PG 0064-0065) and expressly recognizes that when control of temperatures and times in the deposition process are varied, both the film thickness and the film thickness distribution are varied as a result (PG 0064-0068). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of KR ‘123 to control the heating and cooling rates in the deposition process in order to obtain a desired film thickness and film thickness profile in the deposited film as suggested by Takenaga ‘824.
Claim 5 - KR ‘123 teaches the chemical vapor deposition process of claim 1, but does not expressly teach or suggest wherein the second temperature is 20°C to 500C higher than the first temperature, and the second temperature is 20°C to 500C higher than the third temperature.  Takenaga ‘824 is drawn to methods for controlling the thickness of deposited films (e.g. PG 0064-0065) and expressly recognizes that when control of temperatures and times in the deposition process are varied, both the film thickness and the film thickness distribution are varied as a result (PG 0064-0068).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of KR ‘123 to control the temperatures of the deposition process in order to obtain a desired film thickness and film thickness profile in the deposited film as suggested by Takenaga ‘824.
Claim 19 – KR ‘123 teaches a method of forming film, comprising: 15depositing a film on a substrate by the chemical vapor deposition process of claim 1 (the analysis of Claim 1 above applies mutatis mutandis to Claim 19).  KR ‘123 does not expressly teach or suggest wherein when the first-vapor deposition process is performed, a thickness of a first material layer formed in an edge region of the substrate is greater than the thickness of the first material layer in a central region of the substrate, or wherein 20when the second-vapor deposition process is performed, a thickness of a second material layer formed in the edge region of the substrate is less than the thickness of the second material layer in the central region of the substrate.  Takenaga ‘824 is drawn to methods for controlling the thickness of deposited films (e.g. PG 0064-0065) and expressly recognizes that when control of temperatures and times in the deposition process are varied, both the film thickness and the film thickness distribution are varied as a result (PG 0064-0068).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of KR ‘123 to control the length of the second time period, corresponding to a heating phase in the claimed invention, in order to obtain a desired film thickness and film thickness profile in a deposited film as suggested by Takenaga ‘824.  Once deposition of a single film with a specified film thickness profile is rendered obvious, deposition of multiple films with distinct thickness profiles commensurate with the scope of Claim 19 is additionally rendered obvious.  Changes of shape are held as prima facie obvious absent particular evidence that the particular configuration (e.g. a first film with a thicker edge region relative to a center region and a second film with a thicker center region relative to an edge region as compared to first and second films of uniform thickness, where both combined thicknesses in both alternatives are equivalent) is significant.  See further MPEP 2144.04(IV)B.

15 Claim 11 - KR ‘123 teaches the chemical vapor deposition process of claim 9, but does not expressly teach or suggest wherein the second time period of each of the cycle processes is 5% to 40% of a sum of the first time period, the second time period and the third time period of each of the cycle processes.  Takenaga ‘824 is drawn to methods for controlling the thickness of deposited films (e.g. PG 0064-0065) and expressly recognizes that when control of temperatures and times in the deposition process are varied, both the film thickness and the film thickness distribution are varied as a result (PG 0064-0068).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of KR ‘123 to control the length of the second time period, corresponding to a heating phase in the claimed invention, in order to obtain a desired film thickness and film thickness profile in the deposited film as suggested by Takenaga ‘824.
Claim 12 - KR ‘123 teaches the chemical vapor deposition process of claim 9, but does not expressly teach or suggest wherein the third time period of each of the cycle processes is 5% to 70% of a sum of the first time period, the second time 20period and the third time period of each of the cycle processes.  Takenaga ‘824 is drawn to methods for controlling the thickness of deposited films (e.g. PG 0064-0065) and expressly recognizes that when control of temperatures and times in the deposition process are varied, both the film thickness and the film thickness distribution are varied as a result (PG 0064-0068).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of KR ‘123 to control the length of the third time period, corresponding to a cooling phase in the claimed invention, in order to obtain a desired film thickness and film thickness profile in the deposited film as suggested by Takenaga ‘824.
Claim 13 - KR ‘123 teaches the chemical vapor deposition process of claim 9, but does not expressly teach or suggest wherein a sum of the second time period and the third time period for performing each of the cycle processes is 30% to 50% of a sum of the first time period, the second time period and the third time period.  Takenaga ‘824 is drawn to methods for controlling the thickness of deposited films (e.g. PG 0064-0065) and expressly recognizes that when control of temperatures and times in the deposition process are varied, both the film thickness and the film thickness distribution are varied as a result (PG 0064-0068).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of KR ‘123 to control the length of the second and third time periods, corresponding to a heating phase and a cooling phase in the claimed invention respectively, in order to obtain a desired film thickness and film thickness profile in the deposited film as suggested by Takenaga ‘824.
Claim 15 - KR ‘123 teaches the chemical vapor deposition process of claim 9, but does not expressly teach or suggest wherein the second temperature is 20°C to 50°C higher than the first temperature. Takenaga ‘824 is drawn to methods for controlling the thickness of deposited films (e.g. PG 0064-0065) and expressly recognizes that when control of temperatures and times in the deposition process are varied, both the film thickness and the film thickness distribution are varied as a result (PG 0064-0068).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of KR ‘123 to control the temperatures of the deposition process in order to obtain a desired film thickness and film thickness profile in the deposited film as suggested by Takenaga ‘824.
Claim 16 - KR ‘123 teaches the chemical vapor deposition process of claim 9, but does not expressly teach or suggest wherein a heating rate of the 5temperature rising step is greater than or equal to a cooling rate of the temperature dropping step.  Takenaga ‘824 is drawn to methods for controlling the thickness of deposited films (e.g. PG 0064-0065) and expressly recognizes that when control of temperatures and times in the deposition process are varied, both the film thickness and the film thickness distribution are varied as a result (PG 0064-0068). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of KR ‘123 to control the heating and cooling rates in the deposition process in order to obtain a desired film thickness and film thickness profile in the deposited film as suggested by Takenaga ‘824.

Response to Arguments
Applicant’s arguments, see Remarks, filed 29 SEP 2022, with respect to the 35 U.S.C. 112 rejections of Claim 10 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of Claim 10 has been withdrawn. 
Applicant argues, and Examiner agrees, that the amendments to Claim 10 overcome the previous rejections under 35 U.S.C. 112.  Said rejections are withdrawn.
The remainder of Applicant's arguments filed 29 SEP 2022 have been fully considered but they are not persuasive.
Applicant argues (Page 8) that KR ‘123 does not require temperature increasing steps or temperature decreasing steps because each process is separately performed at a specific temperature.  Examiner respectfully notes that the substrates are passing between areas of high temperature and areas of low temperature in the process of KR ‘123.  Therefore, there are necessarily temperature rising steps and temperature dropping steps in the process of KR ‘123 as the substrates heat up or cool down to ambient process temperatures as a matter of basic physics.
Applicant does not specifically argue the dependent claims beyond their dependence from allowed claims.  Examiner notes that Claims 1 and 9 are not held as allowable at the present time, and therefore no claim can be held allowable solely for dependence therefrom.  In the absence of specific arguments showing how a dependent claim limitation overcomes the cited prior art references, Examiner maintains the propriety of the rejections of the dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712   

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712